Title: From Abigail Smith Adams to Caroline Amelia Smith De Windt, 9 December 1809
From: Adams, Abigail Smith
To: De Windt, Caroline Amelia Smith



my dear caroline:
Quincy, Dec. 9th, 1809.

Thursday, 30th November, was our Thanksgiving Day; I was not able to attend church, owing to my eye, which I regretted: our good minister is always excellent upon particular occasions; I am told he was upon this.
At dinner I looked round, I hope with a thankful heart, but alas! how many of my dear children were absent, not one of them to give pleasure to the festive table; the young shoots and branches remained; I had two from each family; these promising successors of their dear parents rejoiced over their plum-puddings without knowing what were the reflections and anxious solicitude of their grandmother, respecting some of their absent parents.
For health, food, and raiment, for peace, and for society, and unnumbered other favours, may my heart pour forth its grateful effusions, and in the words of the poet I may say,
“When all thy mercies, O my God!
My rising soul surveys,
Transported with the view, I’m lost
In wonder, love, and praise.”
That no inroad has been made by death amongst any of my near and dear connections, is a sincere source of grateful remembrance; may the lives and health of every branch be prolonged, until, like a shock of corn fully ripe, we may be gathered to our fathers.
No apology is ever necessary to my dear C. for any serious reflections which may fall from the pen of her aged grandmother; reflection becomes all ages, and she does not the less delight in the innocent gayety and vivacity of youth;
“She still remembers that she once was young.”
I am rejoiced to find that you intend to turn your spinning wheel; the more we are qualified to help ourselves, the less dependent we are upon others; from the present temper of old England, it looks as if we should be less her customers than formerly. I would recommend the use of them in every family. We had better return to the pastoral age, than suffer the domination of any foreign power.
It is said, that the Emperor Augustus wore no clothes but such as were made by the Empress and her daughters; and Olympias did the same for Alexander.
The web of Penelope is well known to you, as related by Homer in his Odyssey; her maids who attended her are admonished by Ulysses to retire with her, and with a delicate reprimand for their delay—
“To whom the king. Ill suits your sex to stay
Alone with man! ye modest maids, away!
Go with the Queen, the spindle guide or cull,
(The partners of her cares) the silver wool.”
Thus, my dear girl, you have before you some of the most ancient, illustrious examples to excite your ambition and imitation. Your mother accuses me of a neglect in her education upon this head, and I plead guilty to the charge; I would, by my advice to you, endeavour to rectify my deficiency towards her. I might have added to my list of worthies, Solomon’s virtuous woman, who seeketh wool and flax, and worketh willingly with her hands.
I have long been indebted to you for a letter, but my finger at one time, and my eye at another, have prevented my writing—the evening would be valuable to me for my correspondence if my eyes would bear me out. Old age with its infirmities assail me. I have reason to be thankful that my senses are so much in action, that my hearing is not at all impaired, but my memory and recollection are not what they once were. My heart is still warm, and my affections fervent towards my dear children and friends: when they cease to beat for their welfare and happiness, nature itself will expire, and the cold hand of death close the eyes of your affectionate grandmother,

A. A.